Title: Salary of the Vice-President, [16 July] 1789
From: Madison, James
To: 


[16 July 1789]

   
   An annual salary of $5,000 was proposed for the vice-president. White objected to any salary being appropriated to the office.


Mr. Madison. I do not concur, Mr. Speaker, in sentiment with my colleague on this subject. I conceive, sir, if the constitution is silent on this point, that it is left to the legislature to decide according to its nature, and its merits. The nature of the office will require, that the vice president shall always be in readiness to render that service which contingencies may require; but I do not apprehend it to be in our power, to derive much advantage from any guides furnished by the examples of the several states; because we shall find them differently provided for, by the different governments. If we consider, that the vice-president may be taken from the extremity of the continent, and be from the nature of his office obliged to reside at, or within the convenient reach of the seat of government, to take upon him the exercise of the president’s functions, in case of any accident that may deprive the union of the services of their first officer, we must see, I think it will often happen, that he will be obliged to be constantly at the seat of government; no officer under the state government, can be so far removed as to make it inconvenient to be called upon when his services are required; so that if they serve without a salary, it may be that they can reside at home, and pursue their domestic business; therefore the application in that case does not appear to me to be conclusive.
My colleague says, that he will derive advantages from being in the line of appointment to the presidential chair; if he is to be considered as the apparent successor of the president, to qualify himself the better for that office, he must withdraw from his other avocations, and direct his attention to the obtaining a perfect knowledge of his intended business.
The idea that a man ought to be paid only in proportion to his services, holds good in some cases, but not in others: It holds good in legislative business, but not in the executive or judicial departments. A judge will be at sometimes unemployed, as is the case with the vice-president, yet it is found necessary to claim the whole of his time and attention to the duties for which he is appointed: If the principle of proportioning the allowance to the quantum of services performed obtains, it will be found, that the judiciary will be as dependant on the legislative authority, as if the legislature was to declare what shall be their salary for the succeeding year; because, by abridging their services at every session, we could reduce them to such a degree, as to require a very trifling compensation indeed: neither do I, Mr. Speaker, consider this as a sinecure, but that will appear from the reasons I have already given; the office of a judge is liable, in some degree, to the same objection, but these kind of objections, are levelled against the institutions themselves: We are to consider his appointment as a part of the constitution, and if we mean to carry the constitution into full effect, we ought to make provision for his support, adequate to the merits and nature of the office.
